Case 1:19-mj-05174-MJR Document 1 Filed 08/01/19 Page 1 of 6

AO 91 (Rev. 02/09) Criminal Complaint

United States District€o

 

 

 

 

OF
(/ NO
for the ( AUG - 1 2019 ~~ \
Western District of New York \ \ A CUI, “
\Q me vengutbe ‘
srg CTO
United States of America ene
Case No. 19-mj- 5 / 4
v.
Jarrod K. Adams
Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

COUNT 1
On or about July 16, 2019, in the Western District of New York, the defendant, JARROD K. ADAMS,

did knowingly, intentionally, and unlawfully possess with the intent to distribute quantities of methamphetamine, a
Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

This Criminal Complaint is based on these facts:

& Continued on the attached sheet.

  

 

 

Complainant’s signature

DAVID LAUER
SPECIAL AGENT
DRUG ENFORCEMENT ADMINISTRATION

 

Printed name and title

Sworn to before me and signed in my presence.

~ (
Date: August / 2019 wWetht ) Geunet__,

[ dge’s signature

HONORABLE MICHAEL J. ROEMER
City and State: Buffalo, New York UNITED STATES MAGISTRATE JUDGE

Printed name and title

 
Case 1:19-mj-05174-MJR Document 1 Filed 08/01/19 Page 2 of 6

AFFIDAVIT

STATE OF NEW YORK)
COUNTY OF ERIE ) SS:
CITY OF BUFFALO )

DAVID LAUER, being duly sworn, deposes and says:

1. I am a Special Agent (SA) of the United States Drug Enforcement
Administration (DEA) within the meaning of Section 2510(7) of Title 18, United States Code,
that is, an officer of the United States who is empowered by law to conduct investigations of,

and to make arrests for, offenses enumerated in Section 2516 of Title 18.

2. I have been a Special Agent of the DEA since October 1998. I have had
extensive training in the investigation and prosecution of large-scale illegal drug
organizations. In the past 20 years, I have been responsible for the investigation and
prosecution of numerous cases involving large-scale marijuana, cocaine, crack cocaine,
methamphetamine, and heroin distribution organizations. I have also assisted in numerous
investigations that involved the monitoring and recording of court-authorized Title III

interceptions.

3. During my law enforcement career, I have participated in numerous
investigations targeting individuals engaging in the trafficking and distribution of narcotics.

Based on my training, experience in law enforcement, and conversations with DEA Special
Case 1:19-mj-05174-MJR Document 1 Filed 08/01/19 Page 3 of 6

Agents (SA’s) and Task Force Officers (TFO’s), and other law enforcement officers, I am
familiar with how controlled substances are cultivated, manufactured, processed, packaged,
distributed, sold and used by individuals involved in drug trafficking activities, and how drug
traffickers use electronic communications to facilitate their illegal activities. As a result of my
training and experience, I am familiar with the language, conduct and customs of people
engaged in narcotics transactions conspiracies. My investigative experience, as well as the
experience of other law enforcement agents who are participating in this investigation, serve

as the basis for the opinions and conclusions set forth herein.

4. I make this Affidavit in support of an application for a Criminal Complaint
charging JARROD K. ADAMS with possessing with the intent to distribute a substance
containing methamphetamine, a Schedule II controlled substance, in violation of Title 21,
United States Code, Sections 84l (a)() and 841(b)(1)(C). This affidavit is submitted for a
limited purpose, and as a result, I have not included details of every aspect of this
investigation. I am thoroughly familiar with the information set forth in this affidavit as a
result of my personal investigation, discussions with other law enforcement officers or
statements provided by other law enforcement personnel, DEA Special Agents (SA) and
TFO’s, which have been reported to me, and examination of various documents and records

in this investigation.

5. I personally have participated in the investigation of ADAMS for the offense

set forth below and as a result, I am familiar with the facts and circumstances of this
Case 1:19-mj-05174-MJR Document 1 Filed 08/01/19 Page 4 of 6

investigation. Based upon that information, I assert that the articulated facts establish grounds

for the issuance of a Criminal Complaint and an arrest warrant for ADAMS.

PROBABLE CAUSE

6. On July 16, 2019, at approximately 9:25 a.m., members of the Jamestown
Metro Drug Task Force (JMDTF) and United States Marshals Service (USMS) traveled to
12 Bishop St., Jamestown, NY (the “residence”). Members of this law enforcement team
were attempting to locate an individual believed to be at this location. This individual
previously violated the conditions and terms of their Pre-Trial Supervision. As result, the
USMS obtained a Federal Arrest Warrant for this individual. Upon arriving at this
residence, members of this law enforcement team knocked and announced and were greeted
by a tenant of the residence. The tenant agreed to speak with law enforcement personnel
inside the entranceway of the residence and acknowledged that the fugitive in question was
located on the second floor of the residence. After informing law enforcement personnel that
the fugitive was located on the second floor, the tenant also gave law enforcement personnel

verbal consent to search the residence for this fugitive.

7. Upon initiating the search for this fugitive at 12 Bishop St., Jamestown, NY,
law enforcement personnel immediately encountered an unknown male (ADAMS) at the top
of the stairs leading to the second floor where the suspected fugitive was believed to be located.
Law enforcement personnel asked ADAMS to walk down the steps to be interviewed, as well
as for officer safety, and ADAMS immediately ran from law enforcement personnel. Law

enforcement personnel pursued this individual and discovered ADAMS in a second floor
Case 1:19-mj-05174-MJR Document 1 Filed 08/01/19 Page 5 of 6

bedroom attempting to throw something out the window. ADAMS was immediately
detained by law enforcement personnel, and law enforcement discovered a large amount of
suspected crystal methamphetamine possessed by ADAMS. ADAMS was attempting to
throw this suspected crystal methamphetamine out a second floor window.' The suspected
crystal methamphetamine on ADAMS, field tested positive for the presence of

methamphetamine.

8. In addition to the detention of ADAMS, discovery of suspected crystal
methamphetamine, arrest of the fugitive, law enforcement also observed in plain view long

guns and a handgun within the residence.

9. Law enforcement personnel subsequently detained all individuals present at
located at the residence, and applied for a NY State Search Warrant. OnJ uly 16, 2019, later

that same date, Jamestown City Court Judge John LaMancuso authorized the search warrant

of the residence.

10. On July 16, 2019, at approximately 12:48 p.m., law enforcement executed the
NY State search warrant authorized for the residence. As a result, law enforcement

personnel secured approximately 487.1 gross grams” of suspected crystal methamphetamine

 

1 It should be noted that while law enforcement personnel were detaining ADAMS,
additional law enforcement personnel located and arrested the aforementioned fugitive and
discovered two other individuals located on the second floor of the residence.

2 The suspected drug evidence was turned over to DEA, at which time your affiant weighed
the drug evidence and determined that it weighed 487.1 gross grams.

4
Case 1:19-mj-05174-MJR Document 1 Filed 08/01/19 Page 6 of 6

from a second floor bedroom.? In addition to this quantity of suspected crystal
methamphetamine, amounts of suspected crystal methamphetamine were discovered in other
bedrooms located on the second floor, as well as drug paraphernalia to include digital scales
and packaging material. Based on your affiant’s training and experience, the other amounts

of suspected crystal methamphetamine were “personal use” quantities.

11. ADAMS was subsequently charged with Criminal Possession of a Controlled

Substance in the 2"* Degree a violation of NY State Penal Law Section 220.18 and detained.

WHEREFORE, based on the foregoing, your affiant respectfully submits that
probable cause exists to believe that ADAMS violated Title 21, United States Code, Sections
841(a)(1) and 841(b)(1)(C), possession with intent to distribute methamphetamine, a Schedule

II controlled substance, requests that a criminal complaint and arrest warrant as aforesaid is

issued.
ide —

DAVID LAUER
Special Agent
Drug Enforcement Administration

Sworn to before me this

 

sk
[* day of August 2019.
HONORABLE EL J. ROEMER

UNITED STATES MAGISTRATE JUDGE

 

3 The suspected crystal methamphetamine was the same suspected methamphetamine that
had field tested positive and was possessed by ADAMS.

5
